Citation Nr: 0026954	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for service connection for a back disorder.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1951 to December 
1953.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision by the RO.  

The veteran testified at a personal hearing before a local 
Hearing Officer at the RO in August 1997 and before the 
undersigned Veterans Law Judge sitting in Washington, D.C. in 
July 1998.  

The case was remanded by the Board to the RO in March 1999 
for additional development.  



FINDINGS OF FACT

1.  New evidence has been presented since the January 1984 
Board decision which bears directly and substantially on the 
veteran's claim of service connection for a back disability 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

2.  The veteran's claim of service connection for a back 
disorder is plausible and capable of substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
January 1984 Board decision to reopen the claim of service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 
(1999).  

2.  The claim of service connection for back disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran was originally denied service 
connection for a back disability in 1973.  The veteran's 
service medical records show a notation of "back problems" 
in January 1953.  The veteran's discharge examination in 
December 1953 was negative for any back disability.  
Moreover, there was no post-service evidence of record 
showing treatment for a back disability at the time of the 
1973 RO denial of the veteran's claim of service connection.  

Since that time, he has requested that his claim of service 
connection for a back disability be reopened on multiple 
occasions.  The earliest evidence of record showing a back 
disability appears to be 1981, at which time the veteran 
indicated that he had injured his back on the job on several 
occasions.  In addition, the medical examiner noted that the 
veteran had similar back troubles in the service from 
lifting.  The RO continuously found that no new and material 
evidence had been submitted and declined to reopen the 
veteran's claim of service connection in each case.  

In a January 1984 decision, the Board denied the veteran's 
claim of service connection for a back disorder based on a 
finding that the veteran's back disorder in service was acute 
and transitory and resolved without residuals.  The Board's 
January 1984 decision is final and cannot be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991 & Supp. 2000).  

In June 1994, the veteran sought to reopen his claim of 
service connection.  In a November 1996 rating decision, the 
RO found that new and material evidence had not been 
submitted sufficient to reopen the veteran's claim of service 
connection for a back disability.  The veteran timely 
appealed that determination.  

The veteran thereafter testified before a local Hearing 
Officer at the RO in August 1997 and also testified before 
the undersigned Veterans Law Judge sitting in Washington, 
D.C. in July 1998.  

At the July 1998 hearing, the veteran and his representative 
referred to numerous records not yet in the claims folder, 
including the veteran's service personnel records, records of 
treatment at a VA Medical Center from 1958 to 1960, and 
employment records from a psychiatric hospital from 1954 to 
1958.  

Additionally, the veteran testified that he was in receipt of 
disability benefits from the Social Security Administration 
(SSA), the documentation of which was not associated with the 
claims file at that time.  In light of the foregoing, the 
Board remanded the case back to the RO for further 
development.  

Pursuant to the directives set forth in the Remand, the RO 
requested and obtained the veteran's SSA records.  These 
records show current back disability, and note that the 
veteran suffered a back injury in 1982.  In addition, current 
outpatient records have been obtained and associated with the 
claims file showing current treatment for a back disability.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  In this case, the last final decision of record was 
the January 1984 Board decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, as noted above, the evidence added to the 
record since the January 1984 Board decision consists of 
medical records from the SSA and current outpatient medical 
records showing treatment for a back disability.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in January 1984.  Thus, 
this evidence is relevant and probative to the issue at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  

The service medical records showed a notation of "back 
problems" in January 1953.  There was no indication in the 
service medical records that the veteran suffered a back 
injury or disability in service and the veteran's discharge 
examination in December 1953 was negative for any back 
disability.  

As previously noted, the veteran's post-service medical 
records include an October 1981 private medical record 
showing a back disability.  The veteran stated that he had 
injured his back on the job, related to heavy lifting.  The 
examiner noted that the veteran had had similar troubles in 
the service from lifting.  

This evidence suggests to the Board that the veteran's back 
disorder might have been incurred in or aggravated by 
military service.  More recent medical records show that the 
veteran continues to receive treatment for a back disability.  

In light of the aforementioned evidence, the Board finds that 
the veteran's claim is well-grounded in that is plausible.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  



ORDER

As new and material evidence has been submitted to reopen the 
claim and the claim is well grounded, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

As noted, under Elkins, the third step requires a 
determination of whether or not service connection is 
warranted on the merits.  In addition since the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  

Thus, upon remand, the RO must apply the third step of 
Elkins. In this regard, the Board finds that the veteran 
should be reexamined to determine the current nature, extent 
and etiology of his back disability.  Moreover, the examiner 
should opine as to the likelihood that the veteran's current 
back disability was incurred in or aggravated by active 
military service.  The examiner should review the claims 
folder and should opine as to whether it is as least as 
likely as not that the veteran has current back disability 
due to incurrence or aggravation in service.  

In addition, the Board finds that the RO did not fully comply 
with all of the directives set forth in the March 1999 
Remand.  

The Board notes that at the veteran's July 1998 hearing, he 
and his representative referred to numerous records not yet 
in the claims folder, including the veteran's service 
personnel records, records of treatment at a VA Medical 
Center from 1958 to 1960, and employment records from a 
psychiatric hospital from 1954 to 1958.  In addition to SSA 
records, the Board directed the RO to obtain additional 
medical records mentioned by the veteran at the July 1998 
hearing after contacting the veteran in order to have him 
clearly identify the names addresses and dates of all VA and 
non-VA medical providers who had provided treatment for his 
back condition since service.  

The RO also attempted to obtain records of the veteran from 
the VA Medical Center in New York.  The VA Medical Center 
responded that they had no records for the veteran.  

In addition, the Board directed the RO to contact the 
National Personnel Records Center in an attempt to locate 
copies of the veteran's service personnel records. Pursuant 
to the directives of the March 1999 Remand, the RO made 
several requests for the veteran's service personnel file and 
any additional service medical records.  The Board points 
out, however, that the veteran has legally changed his name 
since his discharge from service, and that the RO has been 
requesting any additional service medical records and all 
service personnel records under the veteran's legally changed 
name.  

Accordingly, the response had consistently been that they 
could not identify a record based on the information 
furnished.  Thereafter, the RO requested service personnel 
records under the veteran's old name (that which was used 
during service) from the National Archives and Records 
Administration.  In response, the National Archives and 
Records Administration noted that they must have a court 
order showing that the veteran legally changed his name from 
Richmond Benson, Jr. to Abdul Majeed.  As the veteran's 
representative pointed out in its September 2000 Informal 
Hearing Presentation, the RO did not respond to the National 
Archives and Records Administration's request for the court 
order.  

The Board points out that a copy of the court order showing a 
legal name change of the veteran is located in the claims 
file.  In light of the foregoing, and the fact that this case 
turns on whether the veteran incurred a back disability in 
service, the Board agrees with the veteran's representative 
that it is necessary to remand the case for further 
development.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to submit to the National 
Archives and Records Administration a 
copy of the veteran's court order showing 
a legal name change (a copy of which is 
located in the claims file) and request 
all of the veteran's service personnel 
records and any additional service 
medical records from his entire period of 
active military service.  

2.  The RO should once again, give the 
veteran another opportunity to provide 
the exact names and addresses of all VA 
and non-VA health providers showing 
treatment for a back disability from the 
time of the veteran's discharge from 
service in 1953 through the 1970's.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
back disability.  All indicated x-rays 
and laboratory tests should be completed.  
The examiner should elicit from the 
appellant and record a detailed clinical 
history referable to the claimed 
condition.  The report of examination 
should include a specific diagnosis as to 
whether the appellant does have a back 
disability.  More importantly, the 
examiner should opine as to whether it is 
as least as likely as not that the 
veteran has current back disability due 
to disease or injury which was incurred 
in or aggravated by active service.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  

4.  When the development requested 
hereinabove has been completed, the RO 
should undertake to review the pending 
issue.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and should also be 
afforded the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



